INDEMNITY AGREEMENT

THIS INDEMNITY AGREEMENT (this "Agreement") is entered into as of December 17,
2015 by and between Reza Noorkayhani, an individual (the "Indemnitor"), and
American Boarding Company, a Delaware corporation (“AMIB”), and Microlin Bio,
Inc., a Delaware corporation (“Microlin”) (AMIB and Microlin are, collectively,
the "Indemnitees").

RECITALS

WHEREAS, Microlin, AMIB, and Microlin Merger Sub, Inc. have entered into that
certain Agreement and Plan of Merger and Reorganization (the "Merger
Agreement"), dated as of the date hereof, and

WHEREAS, the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby are required in connection with the Merger
Agreement,

NOW, THEREFORE, in consideration of the premises and the covenants, promises and
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, agree as follows:

1.                  Liabilities of AMIB. Indemnitor represents and warrants to
Indemnitees that Schedule A hereto contains a complete and accurate listing of
all Liabilities of AMIB as of the Effective Time as defined in the Merger
Agreement. Other than as set forth on Schedule A hereto, as of the Effective
Time, AMIB is not liable for any other liability, debt, obligation, deficiency,
tax, penalty, fine, claim, cause of action or other loss, cost or expense of any
kind or nature whatsoever, whether asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, and whether due or
to become due.

2.                  Indemnification. In connection with the Merger Agreement, as
of the Effective Time as defined therein, Indemnitor shall assume and pay, honor
and discharge when due, and shall indemnify Indemnitors and their affiliates
against, all debts, adverse claims, liabilities, judgments and obligations,
including tax obligations, of AMIB which are in excess of a total amount of
$90,000.00, whether accrued, contingent or otherwise and whether known or
unknown, including those arising under any law (including common law) or any
rule or regulation of any governmental authority or imposed by any court or any
arbitrator in a binding arbitration resulting from, arising out of or relating
to the assets, activities, operations, actions or omissions of AMIB, or products
manufactured or sold thereby or services provided thereby, or under contracts,
agreements (whether written or oral), leases, commitments or undertakings
thereof (the “Liabilities”).

3.                  Assistance With Modification of Terms. To the extent that
any of the Liabilities of AMIB, whether set forth on Schedule A or otherwise,
are, by their terms, convertible into any capital stock of AMIB, Indemnitor
shall assist with and facilitate the written modification of the terms of such
Liabilities to remove any such right to conversion. In addition to the
indemnification provided under Section 2, above, Indemnitor shall defend and
indemnify the Indemnitees against any claim by any person or entity that their
Liability is or was convertible to capital stock of AMIB.

   

 

4.                  Release. Indemnitor, on behalf of Indemnitor and
Indemnitor’s heirs, personal representatives, successors and assigns
(collectively, the "Releasors"), hereby forever fully and irrevocably releases
and discharges the Indemnitees and each of thier affiliates, and each of their
respective predecessors, successors, direct or indirect subsidiaries, directors,
officers, employees, agents and other representatives (collectively, the
"Released Parties"), from any and all actions, suits, claims, demands, debts,
agreements, obligations, promises, judgments and liabilities of any kind
whatsoever in law or equity and causes of action of every kind and nature or
otherwise (including, claims for damages, costs, expenses, and attorneys’,
brokers’ and accountants’ fees and expenses) arising out of or related to
events, facts, conditions or circumstances existing or arising prior to or after
the date hereof or the Effective Date, which the Releasors can, shall or may
have against the Released Parties, whether known or unknown, suspected or
unsuspected, anticipated or unanticipated (collectively, the "Released Claims").
The Releasors irrevocably agree to refrain from instituting any suit, action or
proceeding of any kind, in any court or before any tribunal, against any
Released Party based upon, arising out of, or relating to any Released Claim,
participating, assisting or cooperating in any such suit, action or proceeding
or encouraging or soliciting any third party to institute any such suit, action
or proceeding. Notwithstanding the preceding sentences of this Section 4,
"Released Claims" does not include, and the provisions of this Section 4 shall
not release, the Indemnitee’s commitment to pay certain Liabilities of AMIB, up
to a total maximum amount of $90,000.00, as set forth in Section 3.5 of the
Merger Agreement.

5.                  Miscellaneous.

5.1              Assignment; Beneficiaries. This Agreement shall be binding upon
and inure to the benefit of the successors and assigns of the parties hereto,
and none of the rights or obligations herein may be assigned or delegated
without the prior written consent of the other party hereto. Except as expressly
set forth herein, the covenants and agreements set forth in this Agreement are
for the sole benefit of the parties hereto and their successors and permitted
assigns and shall not be construed as conferring any rights on any other
Persons.

5.2              Entire Agreement and Amendment. This Agreement (including
Schedule A hereto) constitutes the entire agreement of the parties hereto and
supersedes any and all prior negotiations, correspondence, understandings and
agreements between the parties hereto with respect to the subject matter hereof.
This Agreement may only be amended by written instrument signed by both parties
hereto.

5.3              Governing Law; Jurisdiction and Venue. This Agreement, and any
matter or dispute arising hereunder or in connection with this Agreement, will
be governed by and construed in accordance with the laws of the state of
Delaware without giving effect to conflict of laws principles thereof. Each
party hereto irrevocably consents to the exclusive jurisdiction of the state and
federal courts located in New York City, New York, as well as to the
jurisdiction of all courts to which an appeal may be taken from such courts, for
the purpose of any suit, action or other proceeding arising out of, or in
connection with, this agreement or any of the transactions contemplated hereby.
Each party hereby expressly waives any and all rights to bring any suit, action
or other proceeding in or before any court or tribunal other than those located
in New York City, New York.

 2 

 

5.4              Severability. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Agreement shall be deemed valid and
enforceable to the fullest extent practicable.

5.5              Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in counterparts, both of which will be
considered one and the same agreement.

[SIGNATURE PAGES TO FOLLOW]

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Indemnity Agreement to
be executed as of the date first written above.

INDEMNITOR:


 

 /s/ Reza Noorkayhani

Reza Noorkayhani

 

INDEMNITEES:

 

AMERICAN BOARDING COMPANY

 

By: /s/ Reza Noorkayhani

Reza Noorkayhani

Chief Executive Officer

 

 

MICROLIN BIO, INC.

 

By: /s/ Joseph Hernandez

Joseph Hernandez

Chief Executive Officer

 

 4 

 

Schedule A

Name of Creditor Document Date Principal Amount Narguesse Nourkeyhani Promissory
Note 5/22/14 $12,000 Reza Noorkayhani Promissory Note 9/28/14 $5,500 Reza
Noorkayhani Promissory Note 11/24/14 $3,975 Jenny Su Promissory Note 12/10/14
$10,000 Reza Noorkayhani Promissory Note 6/30/15 $8,750 Reza Noorkayhani
Promissory Note 12/1/15 $17,619 Reza Noorkayhani Promissory Note 12/1/15 $30,000
Accounts Payable Various Various $5,231 $93,075.00



 5 

 

 